

Exhibit 10.21


Theragenics Corporation® Long-Term Incentives

 
On May 11, 2004, the Compensation Committee recommended, and on June 21, 2004
the Board of Directors approved long-term incentive awards for M. Christine
Jacobs, James A. MacLennan, Bruce W. Smith, R. Michael O’Bannon and Tracy C.
Caswell (the “ Executive Officers”). With respect to the award to Ms. Jacobs,
Chief Executive Officer of the Company, the determination was made by the
independent directors of the Company.


Each of the Executive Officers received performance restricted stock rights
under an existing equity incentive plan of the Company. The Board of Directors
set the following target number of performance restricted stock rights for the
January 1, 2004 to December 31, 2006 performance period:


 
Named Executive
Officer
 
Target Number of Performance
Restricted Stock Rights
Jacobs
21,500
MacLennan
9,500
Smith
6,000
O’Bannon
4,500
Caswell
5,000



The number of shares of common stock to be issued to the Executive Officer for
each performance restricted stock right will be determined based on Theragenics’
stock price appreciation plus dividends paid (total stockholder return) relative
to an industry peer group (as determined by the Board of Directors) over a
three-year performance cycle beginning January 1, 2004 and ending December 31,
2006:


Company Total Stockholder
Return Peer Percentile
Ranking
Number of Shares of Common Stock to be Issued for Each Performance Restricted
Stock Right
> 85th
2
≥ 75th to < 85 th
* 1.5
≥ 50th to < 75 th
* 1
< 30th to < 50th
* 0.30





--------------------------------------------------------------------------------






   
* Plus a number of shares of common stock for each performance restricted stock
right determined by interpolation for the total stockholder return peer
percentile ranking that falls between 30th and 50th, 50th and 75th, or 75th and
85th.

 
 
If the Executive Officer ceases to perform services as an employee of
Theragenics or an affiliate before December 31, 2006 due to death, disability,
retirement upon or after reaching age 65, or termination of employment by
Theragenics or an affiliate without cause, the Executive Officer would be
entitled to a prorated portion of the shares of common stock determined pursuant
to the preceding schedule. If the Executive Officer’s employment is terminated
for any other reason before December 31, 2006, the performance restricted stock
rights will be forfeited.
 
If a change in control occurs before December 31, 2006, one share of common
stock will be issuable as of the date of a change of control for each
performance restricted stock right if the Executive Officer is still employed by
Theragenics or an affiliate on the date of the change in control.


Information regarding long-term incentive awards for the 2005-2007 performance
cycle is set forth in the Company’s Form 8-K filed February 14, 2005 and
incorporated by reference herein.


Retention Bridge


On July 19, 2004 the Compensation Committee recommended and the Board approved a
one-time grant of Restricted Stock Rights under the Theragenics Corporation 2000
Stock Plan to bridge the time period between the above-referenced 2004 long-term
incentive awards and payment of the awards.


 
The Restricted Stock Rights granted as a retention bridge will vest on December
31, 2005 if the Executive Officer is still employed as of such date, as follows:


Named Executive
Officer
Restricted Stock
Rights
Jacobs
22,000
MacLennan
10,000
Smith
6,000
O’Bannon
5,000
Caswell
5,000



